Title: To George Washington from John Norton, 9 May 1758
From: Norton, John
To: Washington, George



Sr
York the 9th May 1758

I take the liberty to Recommend the bearers hereof Mr Thruston & Mr Cary to your favour, they have I beleive Raised abt 30 Men for the New Regiment, the former is in hopes of a 2d Lieutenancy & the latter to be an Ensign, they are both very sober young Men & I doubt not but will behave themselves in such

manner as to merit your Esteem. Any Civilitys you shew them will much oblige Sr Yr most hum. Servt

John Norton

